Quinn, Chief Judge
(dissenting):
The real issue in this case is not whether the accused was prejudiced by a failure to instruct on the lesser included offense of unauthorized absence, but whether the instructions adequately cover the elements of that offense. The instructions are substantially similar to those in United States v Wiedemann, 16 USCMA 365, 36 CMR 521.
Here, as in Wiedemann, the instructions do not follow the formula of listing separately the elements of the offense charged, and the elements of the lesser offense, but, in my opinion they are meaningful and legally sufficient. I am reinforced in my opinion by the Findings Work Sheet, which was submitted to the court members with defense counsel’s consent. In an out-of-court hearing on the proposed instructions, the law officer “modified” the work sheet to “reflect two possible findings, a finding of guilty of desertion as charged or . . . findings of the lesser included offense of absence without leave.”1 For these reasons, *392and those set out in my dissent in the Wiedemann case, I am satisfied that the instructions informed the court members that unauthorized absence was a lesser offense of desertion, and that they could find the accused guilty of that offense as an alternative to desertion. I would, therefore, affirm the decision of the board of review.

. In pertinent part, the “modified” Findings Work Sheet reads as follows:
“PFC Cooper, it is my duty as president of this court to inform you that the court in closed session and upon secret written ballot, (two-thirds) ... of the members present at the time the vote was taken concurring in each finding of guilty, finds you;
“Of . . . the Specification . . . and (the) Charge . . .

OR




“Of the Specification of the, Charge . . . : Guilty, except the (words) . . . ‘and with intent to remain away therefrom permanently’ (and ‘in desertion’) [. . . of the *392excepted words, not guilty, of the substituted words, guilty].

AND




“Of (the) Charge . . . : Not guilty, but guilty of a violation of Article 86.” [The underscored words are in ink, and apparently represent the law officer’s additions to the mimeographed form.]